Citation Nr: 1528983	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-02 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a depressive disorder.

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of a TDIU is reasonably raised by the record.  See February 2015 brief from Veteran's representative.  As such, the issue of entitlement to a TDIU is properly before the Board.  The issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Major depressive disorder was productive of no more than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas was not shown.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for major depressive disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9434 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify was satisfied for the issue by a letters in June 2011 and November 2011.  The claim was last adjudicated in November 2013.

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records, VA treatment records, private medical opinions, and lay statements.  During the appeal period, VA provided the Veteran with relevant examinations in July 2011, March 2012, and September 2013.  The examiners reviewed the Veteran's claims file and considered the Veteran's reported history, examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As the Veteran has not identified any further evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.   



Increased Evaluation for Depressive Disorder 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  There is one uniform stage applicable to this appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Here, the Veteran's depressive disorder is evaluated under Diagnostic Code 9434.  This Diagnostic Code addresses major depressive disorder, however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 10 percent evaluation requires a showing of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  A 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2 (2014).

In this case, the Veteran was afforded three VA examinations to evaluate the severity of his depressive disorder secondary to hearing loss and tinnitus.  In the July 2011 VA mental disorders examination, the VA examiner diagnosed the Veteran with depressive disorder secondary to tinnitus and impaired hearing.  It was noted that the Veteran cannot hear, resulting in isolation and avoidant behaviors, and that tinnitus is always distracting him.  A GAF score of 64 was assigned.  The examiner commented that the Veteran makes claims that he can't work, he can't drive, he can't remember, he can't function, all due to tinnitus and impaired hearing, yet the examiner failed to see any of the symptoms that the Veteran reported.  The examiner opined that the Veteran's history of substance dependency and substance abuse is at least as likely as not the contributing factor for the symptoms he is claiming.  With respect to occupational and social impairment, the examiner concluded that a mental condition has been formally diagnosed but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner further remarked that while the Veteran's substance dependency has been in remission for a very long time, the problems he reports are more than likely related to this history of substance abuse.  The depression that is secondary to his hearing problem is extremely mild, according to the examiner.  The examiner found symptoms of depressed mood, and opined that the Veteran's isolation and social avoidance has more to do with aspects of possible personality disorder than hearing loss.

In the March 2012 VA mental disorders examination, the diagnosis of depressive disorder NOS was noted.  A GAF score of 55 was assigned.  The examiner stated that the Veteran claims he can't work, doesn't do anything all day, barely showers or maintains his hygiene and has no friends, yet treatment notes state that he does go out socially some and has contact now with his son.  The examiner found the Veteran to be an unreliable historian.  Thus, she questioned the Veteran's self-report of significant impairment including frequent panic attacks, nightmares 2-3 times a week, night sweats, and anxiety.  

The examiner further found the Veteran to have symptoms of depressed mood, disturbances of motivation and mood, and neglect of personal appearance and hygiene.  The Veteran reported anhedonia, and memory issues, which the examiner remarked seemed grossly over reported.  The examiner further remarked that there was insufficient and somewhat inconsistent evidence that these symptoms are directly related to his tinnitus and hearing loss because he did not specifically state it as the main reason for his continued symptoms.  The examiner concluded that the Veteran has occupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood.  The examiner summed up the opinion as "it appears [the] [V]eteran meets criteria for depressive disorder NOS but there is not sufficient data to support a clear connection between these symptoms and his service connection tinnitus or hearing problems."

In the September 2013 VA mental disorders examination, dual diagnoses of PTSD and major depressive disorder were noted.  A GAF of score of 40 was reported.  The examiner found that the symptoms of anhedonia, crying spells, low energy, social isolation, depression were attributable to the depressive disorder.  The symptoms attributable to PTSD were nightmares, problems watching things on television related to war, temper, problems with loud noises, hypervigilance, and discomfort with crowds.  The examiner found the Veteran to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, and that it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  Symptoms noted were depressed mood, suspiciousness, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.

The Veteran underwent regular treatment with a VA social worker and a VA staff physician, according to the record.  In March 2011, the VA treating physician reported complaints of different personal problems and depressive and anxiety symptoms.  Remarkable anhedonia was present.  PTSD type symptoms were present as well as low energy level and insomnia with occasional nightmares that were in partial control on medications.  The mental status examination revealed the Veteran to be alert, awake, and oriented to time, place, and person (AAOx3).  He was cooperative with the interviewer.  He looked his stated age.  His psychomotor activity was calm; eye contact was good; and speech was productive with normal tone.  His mood was depressed, his thought process was goal directed and rational.  His thought content showed no specific delusions.  He denied suicidal ideation.  He had concerns about health and personal problems, and intrusive thoughts about an explosion he witnessed in service for which he had claimed entitlement to service connection for PTSD.  He denied hallucinations.  His long term memory appeared fair.  His concentration was impaired.  His judgment and insight were good.  A GAF score of 53 was assigned.

In May 2011 VA social worker records, the Veteran reported continuing to struggle with depression.  He conveyed that AA has helped him and that his spirituality has been a great comfort.  He reported being happy that he now has a satisfactory relationship with his son.  He reported trying to get out more and wanting to help other people, which brings him contentment.  The Veteran denied current suicidal or homicidal ideation and intent.

In July 2011 VA social worker records, the Veteran discussed his past struggle with drug addiction and his regrets about it and its effects on his family.  He expressed gratitude to have his son back in his life.  He spoke positively about support from his two brothers.  The Veteran denied suicidal or homicidal ideation and intent.  

In July 2011, the VA treating physician reported the Veteran endorsing his baseline mental condition since his last appointment.  The Veteran was concerned about different personal problems.  Depressive and anxiety symptoms were present.  Remarkable anhedonia was present.  The Veteran reported PTSD type symptoms. There was low energy level.  Insomnia was present with occasional nightmares, which was in partial control on medications.  His appetite was normal and he was in contact with his son.

The mental status examination revealed he was AAOx3 and cooperative.  Psychomotor activity was calm.  He looked his stated age.  He maintained good eye contact.  His speech was productive with a normal tone.  His mood was depressed.  His thought process was goal directed and rational.  No specific delusions were elicited.  He denied suicidal ideation.  He had concerns about health and personal problems.  Intrusive thoughts about the in-service explosion were present.  He denied hallucinations.  His long term memory appeared fair.  He had impairment to his concentration.  His judgment and insight were good.  There were remarkable depressive, PTSD and other anxiety symptoms without much improvement.  Pain and tinnitus were noted as playing a role in the worsening depression.  The Veteran was offered inpatient treatment.  He did not meet the commitment criteria.

A November 2012 statement from the VA social worker states that the Veteran's chronic tinnitus causes him to be extremely depressed, with depressive symptoms that include self-isolation, lack of hygiene, excessive sleep, chronic fatigue, and anhedonia.

January 2013 VA social worker notes showed the Veteran reporting that he had a good Christmas Eve which he spent with his family.  He added that, overall, he is the same.  He has periods of depression which cause him to self-isolate.  He added concerns about the reduction of his VA compensation.  The Veteran denied current suicidal or homicidal ideation and intent.

VA treating physician records from January 2013 showed major complaints of PTSD symptoms, depression, and persistent financial symptoms.  Chronic depressive symptoms and anhedonia appeared to have worsened.  A sad mood predominated, and there was remarkable anhedonia and social isolation.  There was a persistently low energy level and poor concentration.  There was insomnia and nightmares, in partial control on medications.  The Veteran's appetite was normal.  The Veteran "lost some more weight."  The mental status examination revealed the Veteran was AAOx3 and cooperative.  Psychomotor activity was calm.  He looked his stated age.  He maintained good eye contact.  His speech was productive with a normal tone.  His mood was depressed.  His thought process was goal directed and rational, often with pessimistic reasoning.  No specific delusions were elicited.  He denied suicidal ideation.  He had concerns about health and personal problems.  Intrusive thoughts about the in-service explosion were present.  He denied hallucinations.  His long term memory appeared fair.  He had impairment to his concentration.  His judgment and insight were good.  He was assigned a GAF score of 51.

February 2013 VA treating physician records showed major complaints of PTSD symptoms, depression, and persistent financial symptoms.  Chronic depressive symptoms and anhedonia were not improved.  There was remarkable anhedonia and social isolation.  There was persistently low energy level and poor concentration.  There was insomnia and nightmares, in partial control on medications.  The Veteran's appetite was normal.  The Veteran lost some more weight.  The mental status examination revealed he was AAOx3 and cooperative.  Psychomotor activity was calm.  He looked his stated age.  He maintained good eye contact.  His speech was productive with a normal tone.  His mood was depressed.  His thought process was goal directed and rational, often with pessimistic reasoning.  No specific delusions were elicited.  He denied suicidal ideation.  He had concerns about health and personal problems.  Intrusive thoughts about the in-service explosion were present.  He denied hallucinations.  His long term memory appeared fair.  He had impairment to his concentration.  His judgment and insight were good.  He was assigned a GAF score of 51.

The Veteran had additional appointments with the VA treating physician in March 2013, April 2013, May 2013, August 2013, September 2013, and November 2013.  The records for these appointments report generally the same symptoms.  In March 2013, however, it was noted that anhedonia appeared chronic.  In May 2013, it was noted that his concentration was poor.  In July 2013, he had worsening depression with episodes of crying.   Episodes of crying continued in August 2013.  At the time his speech was soft.  It was noted that social issues were related to mental and medical illnesses and a GAF of 51 to 55 was assigned.  In September 2013 his GAF score was 51.  In November 2013, his speech was productive and soft, he had a mild impairment of memory, his concentration was poor, and his judgment and insight were fair.

The Veteran had VA social worker appointments in May 2013, July 2013, October 2013 and November 2013.  In the appointments, he generally reported his regrets in life, but that he is content as to where he is in life now.  He expressed enjoyment about his relationship with his son.  He stated that he missed his girlfriend who had passed away, but is no longer interested in dating.  He expressed remorse over the way he treated his ex-wife.  In July 2013, he reported crying spells and stated he can be watching TV and start crying for no apparent reason.  He reported continuing to self-isolate as he prefers to keep to himself.  In October 2013, he again reported sometimes spontaneously crying.  He stated that he continues to go to his son's baseball games and that his son is the main focus and joy in his life. 

VA treating physician records for January 2014 showed the Veteran describing essentially no changes of mental condition since his last appointment.  In January 2014, the physician noted that chronic pain and financial problems play a role in worsening of affective symptoms.  His appetite was normal with some intentional weight loss during the last few months.  His mental status examinations in 2014 were generally the same as in 2013, except he was generally casually dressed.  Other differences include a January 2014 notation that the Veteran was neatly dressed.  His judgment and insight were generally noted as being good in 2014.  In February 2014, it was noted that chronic pain affects his mood.  His insight was found to be good.  In April 2014, his mood was anxious.  He was mildly depressed with partial anhedonia.  In May 2014, he reported being proud when watching his son play baseball, however he asserted that there was no improvement of his mental condition.  He described depressed mood with some anhedonia.  The examiner found his mood to be anxious.

In September 2014, the VA treating physician reported the Veteran's major complaints to be chronic PTSD symptoms, depressed mood (severity fluctuates), insomnia with occasional nightmares, chronic pain, concerns about impaired hearing, concerns about financial issues and living situation.  The mental status examination revealed the Veteran was casually dressed, his psychomotor activity was normal, his eye contact was good, his speech was productive, and his mood was mildly depressed.  His affect was the full range.  His thought process was goal directed.  He denied suicidal ideation.  He expressed concerns about health problems.  He had no hallucinations.  He had impairment of memory and concentration.  His judgment and insight were good.

In November 2014, he reported that he hadn't had sleep impairment for a couple of months, until last night.  He reported occasional nightmares and that after a stroke in 2000, he became forgetful.  He denied being depressed.  His appearance was neatly kept.  His behavior was cooperative.  His speech was soft.  His thought process was coherent.  He denied audio-visual hallucinations.  His mood was pleasant with a sense of humor.  He denied suicidal and homicidal ideation, and his insight and judgment were fair.

In 2014, the Veteran had appointments with the VA social worker in January, February, April, May, and November.  In each appointment, the Veteran denied suicidal and homicidal ideation and intent.  In January, the Veteran reported having more energy and being less depressed.  He reported that his son remains the center of his life and he is proud of the way he turned out.  He reported that he visits friends and family and continues to struggle financially, however, he is hoping to get into a senior citizen building in which his rent would be subsidized. 

In April 2014, he reported everything was the same.  He continued to remain isolated however he was very much involved in the life of his son.  He talked about the past and all the regrets he has over his previous behavior and that each day he tries to be a better person.  In May, the Veteran reported being outside more and continuing to enjoy the relationship with his son.  His November 2014 appointment was essentially the same report.

In a November 2014 VA mental health risk assessment screening, the Veteran did not complain of severe emotional distress, did not endorse severe anxiety, did not describe panic symptoms, did not express hopelessness and/or demoralization, did not complain of insomnia, did not evidence obsessionality, and did not endorse hallucinations.

In January 2015, the VA treating physician noted that Veteran came in for a follow/up with complaints of forgetfulness since his stroke, nightmares, and flashbacks.  He reported doing a lot better with medication.  He sleeps 7 hours a night.  From time to time the Veteran visits his relatives.  He attends AA meetings daily.  He denied being depressed.  He denied suicidal and homicidal ideation.  The mental status examination revealed he was AAOx3.  His appearance was well-kept.  His behavior was cooperative.  There were no changes to his psychomotor activity.  His speech was hoarse.  His thought process was logical.  He denied auditory /visual hallucinations.  His affect was pleasant.  His mood was euthymic.  He denied suicidal and homicidal ideation.  His insight and judgment were fair.

In January 2015 social worker notes, the Veteran reported that everything was the same.  He was a little better off financially and had some money left over at the end of the month.  He reported a continued good relationship with his son.

In a January 2015 patient education note, the Veteran was oriented to person, place and time.  He answered questions appropriately.  The Veteran reported he had tinnitus and problems hearing, hepatitis B/C and depression as well as anxiety, and that he cannot focus.  He reported chronic pain of the shoulders, back and legs.

The Veteran submitted a May 2014 report from a private psychologist who interviewed the Veteran and reviewed his claims file.  The private psychologist opined that the Veteran's mental impairments would cause the Veteran to miss three or more days of work per month, to leave early from the workplace three or more days per month, would cause the Veteran to be unable to stay focused for at least 7 hours on three or more occasions per month, and that more than once per month the Veteran would respond in an angry manner, but would not actually become violent.

The private psychologist also diagnosed the Veteran with Depressive Disorder NOS, noting psychosocial problems of unemployment, financial difficulties, and problems with social environment.  She assigned a GAF score of 50, and opined that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The psychologist noted the following symptoms apply to the Veteran's diagnosis: depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairments, mild memory loss, difficulty adapting to stressful circumstances, including work or in a work-like setting, persistent delusions or hallucinations, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The psychologist reported that the Veteran has great ongoing difficulty with his symptom pattern and that he can no longer enjoy the simplest of activities.  Upon mental status examination interview, the psychologist found the Veteran's attention was normal and concentration was variable.  The Veteran complained of increased trouble with short term memory.  His speech flow was delayed.  Thought content was appropriate for the circumstances.  Organization of thought was goal directed.  There was a report of overt hallucinations.  Fund of knowledge, intellectual abilities, and capacity for abstraction appeared below average.  Ability to interpret proverbs was poor and judgment was average.  Mood was depressed and affect was restricted.  The examiner found symptomology of depressive disorder in that he was vague with responses, irritable and rather despondent when speaking with the psychologist.

The psychologist reported that he has no significant relationships and lives alone.  The psychologist also reported that he has friends in AA and the VA Medical Center.  He does his own food shopping and prepares simple meals and takes his clothes to be laundered.  He ignores cleaning his home and showers once a week and shaves every three to four days.  The psychologist also reported that the Veteran suffers from chronic sleep impairment including trouble falling asleep and broken sleep.  He makes excuses not to go to dinner with his brother.  The psychologist opined that hearing loss and tinnitus continue to manifest as a depressive disorder, and points to studies connecting depression and tinnitus.  She opined that hearing loss and tinnitus are more likely than not aggravating the Veteran's depressive disorder.

On this record, the Board finds than an increased evaluation to 50 percent is warranted.  As an initial matter, the September 2013 VA examiner distinguished the symptoms of depression from the symptoms of PTSD.  She stated that the symptoms of depression were anhedonia, crying spells, low energy, social isolation, and depression.  The symptoms attributable to PTSD were nightmares, problems watching things on television related to war, temper, problems with loud noises, hypervigilance, and discomfort with crowds.  As the Veteran is not service-connected for his PTSD, the Board does not consider the symptoms attributable to PTSD in the analysis of an increased evaluation.

Next, the Board finds that, giving the Veteran the benefit of the doubt, it is not possible on this record to distinguish the Veteran's symptoms due to hearing loss and tinnitus from his symptoms due to financial concerns or other non-service connected causes.  In that regard, the 2011 VA examination attributed only mild depression to the service-connected hearing loss and tinnitus.  However, in 2012, the VA social worker opined that the Veteran's chronic tinnitus causes him to be extremely depressed, with depressive symptoms of self-isolation, lack of hygiene, excessive sleep, chronic fatigue, and anhedonia.  Moreover, the March 2012 VA examiner opined that the evidence was inconclusive with regard to the role hearing loss and tinnitus played in the Veteran's depression.  The Board, thus, finds this insufficient evidence to separate the effects of service-connected versus non-service connected causes of the Veteran's symptoms.  Where there is a lack of sufficient medical evidence that differentiates such symptoms, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, all symptoms of the Veteran's depressive disorder are attributed to his service-connected tinnitus and hearing loss.

Based on the symptoms of the Veteran's depressive disorder, a 50 percent rating is warranted. The Veteran has demonstrated disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work and social relationships.  Treatment and VA examination records note social isolation, remarkable anhedonia, depressed mood, low energy level, excessive sleep as well as insomnia, impaired concentration and some degree of poor hygiene.  The Board finds these symptoms consistent with reduced reliability and productivity.

A higher 70 percent rating is not warranted as the record does not demonstrate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  In that regard, the Veteran routinely denied suicidal ideation during this time period.  During treatment/ examinations the Veteran had normal speech, and no suggestion of obsessional rituals.  While the Veteran may have had remarkable depression, there is no indication this affected his ability to function independently, appropriately, and effectively.  In 2014, his affect improved and he showed a sense of humor. Furthermore, there were frequent reports of enjoyment over his relationship with his son throughout the appeal period.

While the Board acknowledges that social isolation is a predominant symptom, the record showed the Veteran found support from AA, wanted to get out and help people, spent Christmas with his family, watched his son play baseball and, in 2014, he visited friends and family.  The record shows the Veteran had a good relationship with his son and visited with him regularly.  He also noted gratitude for the supportiveness of his brothers.  Thus, the Board finds that the Veteran did not have deficiencies in the area of family throughout the appeal period.  

The record also shows the Veteran did not have deficiencies judgment and thinking.  The medical records consistently report that the Veteran had rational thought processes and maintained good eye contact.  The Veteran was oriented at his examinations.  Although the private psychologist reported that he neglected personal appearance and hygiene and intermittent was unable to perform activities of daily living, the contemporaneous treatment notes from 2014 indicate he did not neglect his personal appearance or hygiene.  In fact, on many occasions he was dressed casually and on several, neatly.  Treatment records noted poor concentration, but often food insight and judgment.  His appetite was usually normal.

GAF scores were generally 51 to 55, although the July 2011 VA examiner assigned a 64, the September 2013 VA examiner assigned a 40, and the private psychologist assigned a 50.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  As the evidence amply and affirmatively shows no impairment to the Veteran's sense of reality and his communication, the Board finds the GAF score of 40 not supported by the evidence.

When looking at the all the symptoms during the appeal period and their severity, the Board finds that the overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity than occupational and social impairment with deficiencies in most areas.  Notably, the Board finds that the VA treatment records are more credible and are of greater probative weight than the VA and private examinations.  The treatment records reflect the Veteran's symptoms over extended periods of time, and during treatment, the Veteran's reports of symptoms were not made in the context of a claim for compensation.

The Board notes that the March 2012 and September 2013 VA examiners and the private psychologist concluded that the Veteran had occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment thinking and mood.  The Board finds, however, that these conclusions are not supported by the symptoms.  As discussed above, the Veteran has a good relationship with family members, and there was no impairment in his judgment and thinking.

A 100 percent evaluation is not warranted as the record does not demonstrate total occupational and social impairment.  The probative evidence does not suggest that any of the demonstrative symptoms of a 100 percent rating for PTSD are present or any other symptoms of the type and degree contemplated by a total rating are present.  On the contrary, the record indicates that the Veteran has a good relationship with his son and a relationship with his brother.  The Veteran has successfully communicated with examiners.  Abnormal behavior and disorientation have not been reported, and the Veteran denied suicidal and homicidal ideation at all times during the appeal period.  While the private psychologist noted the presence of hallucinations, during the appeal period, the Veteran consistently denied experiencing delusions or hallucinations.  The Veteran has reported some short-term memory loss but nothing to the degree of forgetting names of close relatives, his occupation, or his own name.  Moreover, his fair memory is attributable to a past stroke.  

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.


ORDER

An evaluation of 50 percent for major depressive disorder is granted, subject to the controlling regulations applicable to the payment of monetary benefits


REMAND

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran specifically claimed his service-connected disabilities result in unemployment.  However, to date, this aspect of the Veteran's claim has not been addressed by the AOJ, including providing the Veteran notice regarding the evidence necessary to support a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting a VA examination or medical opinion, if necessary.

2. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


